         Case 1:19-cv-00486-DKC Document 75 Filed 11/23/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

CHRISTOPHER GRAHAM, on behalf          :
of himself and all others
similarly situated                     :

        v.                             :    Civil Action No. DKC 19-0486

                                :
FAMOUS DAVE’S OF AMERICA, INC.,
and Doe Defendants 1-10         :

                             MEMORANDUM OPINION

        Presently pending and ready for resolution in this Fair Labor

Standards Act (“FSLA”) and state law wage dispute is the motion of

Plaintiff Christopher Graham to reconsider the previous order

partially denying his motion for conditional certification of a

collective action. (ECF No. 65).              The issues have been fully

briefed,     and   the   court   now   rules,   no   hearing    being    deemed

necessary.        Local Rule 105.6.        For the following reasons, the

motion for reconsideration will be denied.

I.      Background

        The relevant background is set out in the previous opinion in

this case. (ECF No. 62); Graham v. Famous Dave’s of Am., Inc., No.

DKC 19-0486, 2020 WL 5653231 at *1-*2 (D.Md. 2020).             This opinion,

among     other    things,   granted   certification    of     the   purported

collective of Defendant Famous Dave’s of America, Inc. (“Famous

Dave’s”) tipped employees in Maryland during the relevant period,

but not at other nationwide locations.            On October 7, 2020, Mr.
       Case 1:19-cv-00486-DKC Document 75 Filed 11/23/20 Page 2 of 5



Graham moved for reconsideration, “seeking to add New Jersey, New

York and Nebraska to the scope of the Conditional Certification of

a Collective Class.”     (ECF No. 65).     On October 15, an unopposed

extension of time was granted, moving the deadline for reporting

on a proposed notice to the collective to fourteen days after this

motion for reconsideration is decided and granting the unopposed

request to toll the statute of limitations for all Maryland FLSA

putative plaintiffs from October 14, 2020, until fourteen days

after the court’s approval of a notice to putative plaintiffs.

(ECF No. 69).       On October 21, 2020, Famous Dave’s filed its

opposition to the motion for reconsideration.          (ECF No. 70).   On

November 11, 2020, Mr. Graham replied.        (ECF No. 74).

II.   Standard of Review

      Fed.R.Civ.P. 54(b) governs reconsideration of orders that do

not constitute final judgments in a case.         It provides that “any

order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer

than all the parties . . . may be revised at any time before the

entry of judgment adjudicating all the claims and all the parties’

rights and liabilities.”       Fed.R.Civ.P. 54(b).       Judge Blake has

explained:

             Most courts have adhered to a fairly narrow
             set of grounds on which to reconsider their
             interlocutory orders and opinions.     Courts
             will reconsider an interlocutory order in the
             following situations: (1) there has been an

                                    2
      Case 1:19-cv-00486-DKC Document 75 Filed 11/23/20 Page 3 of 5



            intervening change in controlling law; (2)
            there is additional evidence that was not
            previously available; or (3) the prior
            decision was based on clear error or would
            work manifest injustice.

Blanch v. Chubb & Sons, Inc., 124 F.Supp.3d 622, 629 (D.Md. 2015).

III. Analysis

     Plaintiff does not point to any newly discovered evidence or

any intervening changes in the law.      Instead, he argues that this

is the “rare case where a motion for reconsideration should be

granted in order to correct a clear error and prevent a manifest

injustice.”     Plaintiff argues: 1) there are no individual issues

that merit denying a nationwide conditional certification; 2) the

order conflicts with this court’s previous rulings; and 3) the

order also conflicts with other similar wage cases.         (ECF No. 65-

1, at 9-16).

     Plaintiff’s motion for reconsideration will be denied.             As

Defendant    rightly   argues,   Plaintiff   presents   nothing   new   in

seeking to add tipped employees from Nebraska, New Jersey, and New

York to the conditional collective. Plaintiff included the alleged

inaccuracy of the tip credit notice forms in each of these states

in the earlier briefs and an attendant declaration before the prior

ruling.     (ECF Nos. 49, 50).     Instead, Mr. Graham simply argues

that the previous opinion was wrong in its comparison between

purported Plaintiffs in these states, but in doing so, he misreads

the clear error standard on which he relies.        The opinion, in the

                                    3
         Case 1:19-cv-00486-DKC Document 75 Filed 11/23/20 Page 4 of 5



section quoted by Defendant, pointed to multiple individual issues

occurring at the former Famous Dave’s locations in Maryland that

were compounded by further differences between those locations and

those in other states that used other state-specific tip credit

forms, under different state wage laws. Such differences, viewed

collectively, made nationwide certification inappropriate.               (ECF

No. 70, at 5) (citing Graham, 2020 WL 5653231 at *9).           Plaintiff’s

argument that no individual issues exist between nationwide Famous

Dave’s locations is simply wrong.1

     The previous order is also not clearly inconsistent with any

prior rulings of this court or this district, nor in conflict with

the weight of decisions in similar wage cases generally.                  The

decisions pointed to by Plaintiff can all be distinguished for the

reasons set out by Defendant, and more, including Mr. Graham’s

lengthy discussion of Johnson v. Helion Tech., Inc., No. DKC 18-

3276, 2019 WL 4447502 (D.Md. 2019).2           None of the cases pointed




     1 Plaintiff also relies heavily on comparisons to Dorsey v.
TGT Consulting, LLC, 888 F.Supp.2d. 670 (D.Md. 2012), but that
case involved defendants who demonstrated that all of their
corporate owned restaurants had a “standard hiring process” that
trained managers on specifically what to tell new employees in
regard to tip reporting. Here, the record showed that localized
differences in verbal tip notification were accounted for in
practice. Id. at 687.

     2 All the proposed class members in Johnson worked in
Maryland, and it did not involve tip credit notification but,
instead, whether employees with similar job titles were exempt
under the FLSA. Id. at *1.
                                      4
         Case 1:19-cv-00486-DKC Document 75 Filed 11/23/20 Page 5 of 5



to, inside or outside of this district, demonstrate the kind clear

error    and   injustice    that   would    merit   the   extreme   step   of

overturning the previous opinion.          Plaintiff’s reply is similarly

little more than an attempt to relitigate whether the purported

Plaintiffs are similarly situated.

IV.     Conclusion

        For the foregoing reasons, Plaintiff’s motion to reconsider

will be denied.      A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      5
